Loring, J.,
dissenting:
I think tbe claim is well founded and legally proved; that by this suit and otherwise tbe petitioner ratified all tbe transactions, making tbe title be claims, and therefore tbe investment of bis funds in tbe cotton; and that be thus bad a perfect legal and equitable title against everybody but tbe United States. ‘ Their title is by tbe capture of tbe cotton as rebel property intervening between tbe inception and completion of tbe title of tbe claimant. And by the act of 12th March, 1863, under which tbis suit is brought, tbe United States disclaimed and renounced their title by capture, as to tbe rights and property of loyal citizens. And it is proved and admitted that tbe petitioner was a loyal citizen. On these grounds I think be is entitled to judgment for tbe net proceeds of bis cotton.